DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 5 – 6 and 9 – 20 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladimir Vitenberg on July 6, 2022.
The application has been amended as follows:
CLAIMS
Claim 5 – Line 1, delete “of claim 4” and insert “of claim 1”
Claim 6 – Line 1, delete “of claim 4” and insert “of claim 1”
Claim 9 – Line 1, delete “of claim 4” and insert “of claim 1”
Claim 10 – Line 1, delete “of claim 4” and insert “of claim 1”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in RCE dated June 22, 2022 to claims 1 – 3, 5 – 6 and 9 – 20 are persuasive and after further consideration, independent claims 1 and 17 are allowed. 
Hwang (KR20090030829) in view of Fischer (EP3090646 A1) and Minoletti (U.S. Patent No. 6,230,716 B1) has been identified as the closest prior art and although Hwang  generally teaches a manual oral care implement with the limitations of the claims, Hwang alone or in combination with Fischer and/or Minoletti fail to teach, suggest or make obvious the first substantially cylindrical section having a cylindrical portion comprising a cylindrical surface and a flattened portion comprising a flat surface surrounding the spring-loaded ball partially extending therefrom, the flat surface being disposed substantially opposite to the cylindrical surface of the first substantially cylindrical section, with the additional elements of the claims as required by claims 1 and 17.
Claims  2 – 3, 5 – 6,  9 – 16 and 18 – 20  are allowed as being dependents of allowed claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723